            Case 3:19-cv-02103-JR     Document 26      Filed 11/10/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




MARCKIA LAWRENCE,                                                         No. 3:19-cv-02103-JR


                      Plaintiff,                                          ORDER

       v.

PARAMOUNT RESIDENTIAL MORTGAGE
GROUP, INC.,
              Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [22] on July 20, 2020, in

which she recommends that the Court grant Defendant’s Motion to Dismiss [13] and Request for

Judicial Notice [14]. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 72(b).




1 - ORDER
         Case 3:19-cv-02103-JR        Document 26       Filed 11/10/20     Page 2 of 2




       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 24. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Russo’s Findings and Recommendation [22].

Therefore, Defendant’s Motion to Dismiss and Request for Judicial Notice is granted.

       IT IS SO ORDERED.



       DATED: _______________________.
                November 10, 2020




                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
